DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1, 8, and 14:
 “a power management unit (PMU) … configured to set an on-time point and/or an off-time point”;
Claim(s) 1 and 15:
 “serial presence detector (SPD) configured to detect a module identification (ID)”; and
Claim(s) 14:
 “a control unit configured to perform global data communication”; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 10, 14-16, and 18
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al., US 20190188165 A1, (“Venkatraman”) in view of Wong et al., US 20090015227 A1, (“Wong”).
Regarding Claim 1,
 Venkatraman teaches A memory module, comprising: (Fig. 1, elements 104)) a serial presence detector (SPD) (Fig. 1, elements 130, 134, and 122 collectively. See also [0042] “gateway 130 is connected to a set of devices 120, 121 and 122 that are also provided on the DIMM, such as, for example, temperature sensors, voltage regulators and flash memory units with timing data, SPDs or registering clock drivers (RCDs).” Emphasis added. See also Fig. 11, elements 1120) configured to detect a module identification (ID) through at least one module position identification terminal, (Fig. 1, elements 141 and 134) and generate at least one of the module ID and a register address corresponding to the module ID; ([0021] “receiving, at a DIMM, a broadcast command from a host computer, the broadcast command including an access mode indicator and a register offset value … identifying … that the command is a DIMM identifier (DIMM_ID) propagation command directing a receiving device to write a DIMM_ID value to the protocol register indicated by the offset, in response to the identification, modifying the command to replace a portion of the DIMM_ID with a local DIMM identifier, and propagating the modified command to all devices on the DIMM over a local bus.” Emphasis added.
See also [0108] and Fig. 11;
See also Fig. 12;
i.e. the DIMM_ID of each hub id is updated based on the command/register) 
a power management unit (PMU) responsive to at least one of the module ID and the register address generated by the SPD, ([0031] “if a host wants to configure a voltage regulator on each of sixteen DIMMs in system memory, which requires writing to the same register in each voltage regulator … in embodiments, a broadcast capability to update or configure defined bits across all devices is facilitated.” Emphasis added. See also [0021].) … generate at least one internal power supply voltage; ([0031] “configure a voltage regulator on each of sixteen DIMMs in system memory” i.e. each DIMM has a VR, producing a configurable output voltage) and
 a plurality of semiconductor memory devices ([0042] “gateway 130 is connected to a set of devices 120, 121 and 122 that are also provided on the DIMM, such as, for example … flash memory processing commands 200 through 1000 of FIGS. 2 through 10”; Emphasis added.
See also fig. 1, elements 120-122 and Fig. 13, elements 1331-1339;
i.e. the flash memory modules may process commands sent to them) 
Venkatraman does not expressly teach the PMU configured to set an on-time point and/or an off-time point of an internal clock signal based on at least one of the module ID and the register address corresponding to the module ID, and further configured to generate at least one internal power supply voltage in response to the internal clock signal; and
a plurality of semiconductor memory devices configured to receive the at least one internal power supply voltage and perform an operation in response to command/address signals.  
Note, however, that Venkatraman goes on to teach configuring onboard VRs for each DIMM in the system ([0031]).
Wong teaches the PMU configured to set an on-time point and/or an off-time point of an internal clock signal based on at least one of the module ID and the register address corresponding to the module ID, and further configured to generate at least one internal power supply voltage in response to the internal clock signal (Fig. 1, element labeled “programmable load parameters”, elements 12, 14, and element 16 – an internal clock signal giving the claim the BRI –, and element Vout – internal power supply giving the claim the BRI –;
See also corresponding timing chart at Fig. 3;
See also [0014]-[0016] describing the operation of a programmable switching power supply) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wong with the teaching of Venkatraman as both references are directed to controlling power in computing systems. Moreover, Wong carries out Venkatraman’s teaching of a programmable voltage3 regulator (Venkatraman [0031]) by teaching a switching mode voltage regulator which maintains a stable output voltage, responsive to variations in load. (Wong [0014] – [0016]). 
Regarding Claim 5,
 Venkatraman teaches wherein the SPD is configured to support global data communication with an external device, receive the register address corresponding to the module ID, perform local data communication with the PMU, and transmit the register address corresponding to the module ID. (Fig. 1, elements 130, 134, and 122 collectively as well as elements 141 “command bus” – global communication medium – and element 143 “local bus” – local communication – See also [0031] and Fig. 11 elements 1110, 1111, 1120, 1141, and 1130) 
Regarding Claim 14,
 Venkatraman teaches A memory system, comprising: (Fig. 1, element 100) 
a main board having a plurality of memory slots therein; a plurality of memory modules mounted in the plurality of memory slots; and (Fig. 1, elements 104 and 103. See also [0042] “There are also shown memory module(s) 104, which may be, for example, a set of DIMMs installed in a motherboard of host computer 103”) 
a control unit configured to perform global data communication with the plurality of memory modules, transmit a command/address, and transmit and receive data; (Fig. 1, elements 120, 130, 134, and 133 collectively; ) 
wherein each of the plurality of memory modules comprises:
a plurality of semiconductor memory devices ([0042] “gateway 130 is connected to a set of devices 120, 121 and 122 that are also provided on the DIMM, such as, for example … flash memory units ….”) … perform an operation in response to command/address signals.  ([00131] “Devices A, B and C which are provided “behind gateway 130”, as shown in FIG. 1, or decoding circuitry 1327 within gateway 130, and decoding circuitry 1331, 1335 and 1339 in each of Devices 1329, 1333 and 1337, which are provided “behind gateway 1328”, as shown in FIG. 13, and/or practice (aspects of) sending and processing commands 200 through 1000 of FIGS. 2 through 10”; Emphasis added.

i.e. the flash memory modules may process commands sent to them) 
Venkatraman does not expressly teach the PMU configured to set an on-time point and/or an off-time point of an internal clock signal based on at least one of the module ID and the register address corresponding to the module ID, and further configured to generate at least one internal power supply voltage in response to the internal clock signal; and
a plurality of semiconductor memory devices configured to receive the at least one internal power supply voltage and perform an operation in response to command/address signals.  
Note, however, that Venkatraman goes on to teach configuring onboard VRs for each DIMM in the system ([0031]).
Wong teaches the PMU configured to set an on-time point and/or an off-time point of an internal clock signal based on at least one of the module ID and the register address corresponding to the module ID, and further configured to generate at least one internal power supply voltage in response to the internal clock signal (Fig. 1, element labeled “programmable load parameters”, elements 12, 14, and element 16 – an internal clock signal giving the claim the BRI –, and element Vout – internal power supply giving the claim the BRI –;
See also corresponding timing chart at Fig. 3;
See also [0014]-[0016] describing the operation of a programmable switching power supply) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wong with the teaching of Venkatraman as both references are directed to controlling power in computing systems. Moreover, Wong carries out Venkatraman’s teaching of a programmable voltage3 regulator (Venkatraman [0031]) by teaching a switching mode voltage regulator which maintains a stable output voltage, responsive to variations in load. (Wong [0014] – [0016]). 
Regarding Claim 16,
 Venkatraman teaches wherein the local data communication transmits the at least one of the module ID and the register address corresponding to the module ID in series in response to a local serial clock signal, and
wherein the global data communication transmits the register address corresponding to the module ID in series in response to a global serial clock signal.  ([0109] “or addressed DIMMs, all transaction clock phases are transparently transported to the local bus and back (for read clocks), with no additional processing” Emphasis added. See also Fig. 1, elements 141 and 143 between elements 130, 133, and 134 as well as Fig. 11, elements 1110, 1111, 1120, and 1130. i.e. host data is clocked over a global bus and in turn clocked over the local busses.)  
Claim(s) 8, 10, 15, and 18
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1. Specifically:
Claim(s) 8,10, 15, 18 correspond(s) to claim(s) 1;	
Therefore claim(s) 8, 10, 15, and 18 is/are rejected under the same reasoning set forth above over Venkatraman in view of Wong.

Claim(s) 2-4, 6-7, 9, 11-13, and 19-20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al., US 20190188165 A1, (“Venkatraman”) in view of Wong et al., US 20090015227 A1, (“Wong ”) in further view of JUNG et al., US 20180260345 A1, (“Jung”)
Regarding Claim 2,
 Venkatraman teaches further comprising:
a temperature sensor (TS) communicatively coupled to the SPD; (Fig 1, elements 120-122; See also [0042] “gateway 130 is connected to a set of devices 120, 121 and 122 that are also provided on the DIMM, such as, for example, temperature sensors, voltage regulators and flash memory units with timing data, SPDs or registering clock drivers (RCDs)” Emphasis added.) and
 a register clock driver (RCD) communicatively coupled to the SPD, (Fig 1, elements 120-122; See also [0042] “gateway 130 is connected to a set of devices 120, 121 and 122 that are also provided on the DIMM, such as, for example, temperature sensors, voltage regulators and flash memory units with timing data, SPDs or registering clock drivers (RCDs)” Emphasis added.) 
Venkatraman in view of Wong does not teach the RCD configured to receive and transmit the command/address signals to the plurality of semiconductor memory devices.  
As discussed above, Venkatraman teaches an RCD. (Venkatraman [0042]) 
Jung teaches the RCD configured to receive and transmit the command/address signals to the plurality of semiconductor memory devices.  ([0030] “The register clock driver 110 may buffer a command CMD, an address ADD, and a clock CLK that are transferred from the memory controller 1, and transfer them to the memory devices 130_0 to 130_7 ….” Emphasis added.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jung with the teaching of Venkatraman as both references are directed to improving efficiency in computer memories. Moreover, Jung improves on Venkatraman’s teaching of employing an RCD in a memory module (Venkatraman [0042]) by teaching an RCD which reduces latency in large memory configurations (Jung [0004] and [0006] – [0009]). 

Regarding Claim 3,
 Venkatraman teaches wherein the SPD is communicatively coupled by a local data communication channel to the PMU, RCD and TS; (Fig. 1, elements 120-122 and element 143) and
wherein the local data communication channel transmits at least one of the module ID (Fig. 10, element 1017) and the register address corresponding to the module ID (Fig. 10, element 1030; See also [0117] “register offset value”) in series in response to a local serial clock signal. ([0109] “or addressed DIMMs, all transaction clock phases are transparently transported to the local bus and back (for read clocks), with no additional processing” Emphasis added.)  
Regarding Claim 4,
 Venkatraman teaches wherein the PMU comprises:
a register unit including a module ID register for storing the module ID, and a plurality of control data registers for storing a plurality of pieces of different control data corresponding to a plurality of access one or more internal registers of the one or more devices, and, in response to the determination, implement the access to the setup or control registers, or to the one or more internal registers.” See also Fig. 1 elements 120-122 and [0042]. i.e. local devices contain registers to be configured by the host) and 
Venkatraman does not teach an internal clock signal generator configured to generate the internal clock signal having the on-time point and/or the off-time point set in response to the control data generated from one corresponding to the at least one of the module ID and the register address corresponding to the module ID among the plurality of control data registers.  
Wong teaches an internal clock signal generator configured to generate the internal clock signal having the on-time point and/or the off-time point set in response to the control data generated from one corresponding to the at least one of the module ID and the register address corresponding to the module ID among the plurality of control data registers.  (Fig. 1, element labeled “programmable load parameters”, elements 12, 14, and element 16 – an internal clock signal giving the claim the BRI –, and element Vout – internal power supply giving the claim the BRI –;
See also corresponding timing chart at Fig. 3;
See also [0014]-[0016] describing the operation of a programmable switching power supply) 
Regarding Claim 6,
 Venkatraman teaches wherein the PMU comprises:
a register unit including a module ID register for storing the module ID, and a plurality of control data registers for storing a plurality of pieces of different control data corresponding to a plurality of different module IDs; and ([0019] “access one or more pre-defined setup or control registers of one or more devices, or to access one or more internal registers of the one or more devices, and, in response to the determination, implement the access to the setup or control registers, or to the one or more internal registers.” See also Fig. 1 elements 120-122 and [0042]. i.e. local devices contain registers to be configured by the host)
Venkatraman does not teach an internal clock signal generator configured to generate the internal clock signal having the on-time point and/or the off-time point set in response to the control data generated from one corresponding to the register address corresponding to the module ID among the plurality of control data registers.  
Wong teaches an internal clock signal generator configured to generate the internal clock signal having the on-time point and/or the off-time point set in response to the control data generated from one corresponding to the register address corresponding to the module ID among the plurality of control data registers.  (Fig. 1, element labeled “programmable load parameters”, elements 12, 14, and element 16 – an internal clock signal giving the claim the BRI –, and element Vout – internal power supply giving the claim the BRI –;
See also corresponding timing chart at Fig. 3;
See also [0014]-[0016] describing the operation of a programmable switching power supply) 
Regarding Claim 7,
 Venkatraman teacheswherein the global data communication provides the register address corresponding to the module ID in series, in response to a global serial clock signal.  . ([0109] “or addressed DIMMs, all transaction clock phases are transparently transported to the local bus and back (for read clocks), with no additional processing” Emphasis added.)  
Claim(s) 9, 11-13, 17, 19-20
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 2-4 and 6-7 Specifically:
Claim(s) 9 and 17 correspond(s) to claim(s) 2;	
Claim(s) 11 correspond(s) to claim(s) 3;
Claim(s) 12 and 19 correspond(s) to claim(s) 7;
Claim(s) 13 correspond(s) to claim(s) 4; and
 Claim(s) 20 correspond(s) to claim(s) 6;
Therefore claim(s) 9, 11-13, 17, and 19-20 is/are rejected under the same reasoning set forth above over Venkatraman in view of Wong in further view of Jung.	
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                                 /PHIL K NGUYEN/Primary Examiner, Art Unit 2187